On petition for rehearing our attention is called to the fact that we reversed this cause as to all the defendants. Since our opinion 102 Utah 523, 129 P.2d 981, discloses that there were no errors in the judgment of the lower court as to the defendants Utah Realty and Construction Company and Roy Chapman, the judgment as to them should stand. Therefore, our order should be modified to read as follows: "for the reason that the findings do not support the judgment on the counterclaim, the cause is reversed with instructions to grant a new trial as between plaintiff O'Gorman and Ruth and Eli Hampton. As to the issues raised between plaintiff and Utah Realty and Construction Company and Roy Chapman, the judgment of the lower court is affirmed."
With this modification, the petition for rehearing is denied.
LARSON, McDONOUGH, and MOFFAT, JJ., concur.
WADE, J., votes to grant a rehearing. *Page 535